In child protective proceedings pursuant to Fam*835ily Court Act article 10, the mother appeals from an order of the Family Court, Dutchess County (Bernhard, J.), entered September 12, 1988, which found that she had neglected her three children and which placed them in the custody of the Department of Social Services for a period of 18 months.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the respondent’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People ex rel. Harris v Coughlin, 135 AD2d 676; Matter of Ganci v New York State Bd. of Parole, 134 AD2d 351). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.